ORDER
This matter comes before this court on the petition of Wendy Alison Nora for reinstatement to the practice of law. By order dated January 19, 1990, this court suspended the petitioner from the practice of law for a period of at least 30 days. Thereafter, on or about April 23, 1990, the petitioner filed a petition for reinstatement. After a delay of several months, a delay caused by the need to investigate two complaints against petitioner which were filed after petitioner was suspended, a panel hearing was held on the petition for reinstatement. At the conclusion of the panel hearing, the panel made findings and conclusions and recommended that this court reinstate petitioner and place her on a 2-year supervised probation.
On December 4, 1990, before this court could rule on the petition for reinstatement, the Director’s Office requested that this court once again delay action on the petition for reinstatement because of a disclosure by petitioner that she had advised a client about a potential federal lawsuit and drafted a petition, identifying petitioner as the attorney of record, for the client to file pro se in the Federal District Court for the District of Minnesota. The Director undertook an investigation relating to petitioner’s disclosed unauthorized practice and a supplementary Panel hearing was scheduled. On June 4, 1991, the Director filed a copy of the Amended Panel Findings, Conclusions and Recommendation with this court, in which the Panel formally withdrew its November 1990 findings, conclusions and recommendation and recommended, based on evidence from both the initial and supplementary Panel hearings, that this court deny the petition for reinstatement. Petitioner did not order a transcript of the Panel proceedings, but instead, notified this court, through counsel, that she waived further reinstatement proceedings and wanted the court to act based on the amended Panel report.
The court, having considered all of the facts and circumstances surrounding this matter, the petition for reinstatement, and the recommendation of the Panel,
IT IS HEREBY ORDERED that the petition of Wendy Alison Nora for reinstatement to the practice of law is denied.